Case 4:18-cv-00220-TWP-DML Document 1 Filed 11/26/18 Page 1 of 2 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )      Cause No. 4:18-cv-00220-
                                             )
JERRY LEE BLAIR,                             )
                                             )
               Defendant.                    )


                                        COMPLAINT
       Plaintiff, the United States of America, on behalf of the Railroad Retirement Board

(“RRB”), by Josh J. Minkler, United States Attorney for the Southern District of Indiana, and

Rachana N. Fischer, Assistant United States Attorney alleges as follows:

                                     I. INTRODUCTION

1.     This is a civil action seeking damages and penalties against Jerry Lee Blair for violations

of the False Claims Act, 31 U.S.C. §§ 3729-3733.

                              II. JURISDICTION AND VENUE

2.     This Court has jurisdiction pursuant to 31 U.S.C. § 3732(a) and 28 U.S.C. § 1331.

3.     Venue is proper in the Southern District of Indiana pursuant to 28 U.S.C. § 1391(b) & (c)

and 31 U.S.C § 3732(a) because an act proscribed by 31 U.S.C. § 3729 occurred in the Southern

District of Indiana.

                                         III. PARTIES

4.     Plaintiff is the United States of America. The RRB is an agency of the United States that,

amongst other things, provides certain Unemployment Insurance (“UI”) benefits.
Case 4:18-cv-00220-TWP-DML Document 1 Filed 11/26/18 Page 2 of 2 PageID #: 2



5.      Defendant, Jerry Lee Blair, was a recipient of RRB UI benefits. During the times

relevant to this Complaint, Mr. Blair resided at the following address, which is located in the

Southern District of Indiana: 782 Rose Avenue, Jeffersonville, Indiana 47130.

                                            IV. FACTS

6.      From the UI claim period beginning January 10, 2017, through the UI claim period

beginning August 8, 2017, Mr. Blair submitted sixteen (16) UI benefit claims to the RRB (the

“Claims”).

7.      On the days for which Mr. Blair made the Claims, Mr. Blair was employed by Wellstone

Regional Hospital and Express Services Inc. Mr. Blair did not reveal his employment on any of

the UI-3 certification forms he submitted in connection with the Claims.

8.      Based on the Claims, the RRB paid to Mr. Blair $9,049.32 to which he was not entitled.

                                         V. VIOLATION

9.      The Claims made by Mr. Blair constitute violations of the False Claims Act, §§ 3729-

3733.

        WHEREFORE, the United States of America respectfully requests the entry of judgment

against Jerry Lee Blair for treble damages, penalties, costs of court, and other relief, both special

and general, at law and in equity, as the court deems reasonable and appropriate.

                                                      Respectfully submitted,

                                                      JOSH J. MINKLER
                                                      United States Attorney

                                               By:    /s/ Rachana N. Fischer
                                                      Rachana N. Fischer
                                                      Assistant United States Attorney




                                                  2
11/26/2018 Case                             Indiana1-1
                  4:18-cv-00220-TWP-DML Document    Southern Civil Cover
                                                          Filed          Sheet
                                                                   11/26/18    Page 1 of 2 PageID #: 3
 JS 44 (Rev 09/10)


                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF INDIANA
                                                         CIVIL COVER SHEET
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
 herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law.

  Plaintiff(s):                                                            Defendant(s):
  First Listed Plaintiff:                                                  First Listed Defendant:
  United States of America ;                                               Jerry Lee Blair ;
  County of Residence: Marion County                                       County of Residence: Outside This District



  County Where Claim For Relief Arose: Clark County

  Plaintiff's Attorney(s):                                                 Defendant's Attorney(s):
  Rachana N. Fischer ( United States of America)
  U.S. Attorney's Office
  10 W. Market Street, Ste. 2100
  Indianapolis, Indiana 46204
  Phone: 317-226-6333
  Fax: 317-226-5027
  Email: rachana.fischer@usdoj.gov



  Basis of Jurisdiction: 1. U.S. Government Plaintiff

  Citizenship of Principal Parties (Diversity Cases Only)
      Plaintiff: N/A
      Defendant: N/A


  Origin: 1. Original Proceeding

  Nature of Suit: 375 False Claims Act (31 U.S.C. 3729)
  Cause of Action: The United States brings this action under the False Claims Act, 31 U.S.C. sections 3729-
  3733 based on claims made by the defendant for the payment of Unemployment Insurance Benefits by the
  Railroad Retirement Board to which he was not entitled.
  Requested in Complaint
      Class Action: Not filed as a Class Action
      Monetary Demand (in Thousands): 9,049.32
      Jury Demand: Yes
      Related Cases: Is NOT a refiling of a previously dismissed action



 Signature: Rachana N. Fischer

                                                                                                                                                1/2
11/26/2018 Case                        Indiana1-1
             4:18-cv-00220-TWP-DML Document    Southern Civil Cover
                                                     Filed          Sheet
                                                              11/26/18    Page 2 of 2 PageID #: 4
 Date: 11/26/18
        If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
        JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                                                                                                                                                                            2/2
